department of the treasury internal_revenue_service washington d c date number release date uilc wta-n-117227-99 cc dom fs proc internal_revenue_service national_office field_service_advice memorandum for associate district_counsel rocky mountain associate district cc wr rmd slc from assistant chief_counsel field service cc dom fs subject reversal of erroneous abatement this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayers year year year year year year year year day day day day day day day day date x month month dollar_figurev dollar_figurew dollar_figurex dollar_figurey dollar_figurez issue can the service recover the erroneous refund issued to the taxpayer as a result of an erroneous abatement following a chapter discharge conclusion no the service can no longer recover the erroneous refund at issue facts the taxpayers filed their year joint income_tax return on day of year showing an overpayment of dollar_figurev on day of year the taxpayer husband filed a chapter bankruptcy in month of year the taxpayers filed an amended year return with form_2119 to report the sale of their home the amended_return form 1040x showed a liability of dollar_figurew the taxpayers provided no payment with their amended_return on day of year the service assessed the self-reported liability against the taxpayers on day of year the service received a payment of dollar_figurex in full satisfaction of the assessed taxes plus interest and penalties the taxpayer husband received a chapter discharge on day of year he informed the service of the discharge and advised the service that the discharge order discharged the year liability as a result on day of year the service abated the year liability resulting from the amended_return based on a redetermination of the taxpayers’ liability the service began to process the refund of dollar_figurey but stopped it in month of year the service learned that the bankruptcy discharge did not in fact discharge taxpayers’ year tax_liability despite taxpayer husband’s assertions to the contrary on day of year the service reversed the earlier abatement as erroneous nonetheless on day of year a manual refund of dollar_figurez was issued to the taxpayers the service attempted to collect the erroneous refund by relying on the original year assessment the taxpayer executed a form_900 tax_collection_waiver extending the collection_period for collection of the year tax_liability until day of year law and analysis the courts are in agreement that when a taxpayer tenders a payment on a tax_assessment the assessment is extinguished to the extent of the taxpayer’s payment and that an erroneous refund - whether rebate or nonrebate - does not revive a previously paid assessment see 86_f3d_1067 11th cir remanded sub nom steffan v united_states 952_fsupp_779 m d fl acq in result only aod lexis 63_f3d_83 1st cir 49_f3d_340 7th cir 946_f2d_1143 5th cir also 629_fsupp_333 n d ill united_states v young ustc d del the service thus may not take administrative collection action on a previously paid tax_assessment even if the service inadvertently refunds a portion of the taxpayer’s payment back to the taxpayer 35_fedclaims_493 rodriguez supra in the instant case the service received a payment in full satisfaction of the taxpayers’ year assessment at that point the taxpayers’ tax_liability with respect to the year assessment was extinguished when the service erroneously refunded the payment to the taxpayers the tax_assessment was not revived instead the erroneous refund created a new liability this liability however cannot be collected in reliance on the original tax_assessment bilzerian f 3d pincite stanley fed cl pincite in order to recover the erroneous refund issued to the taxpayers the service should have followed proper erroneous refund procedures and initiated a suit to recover the erroneous refund within the two-year period of limitations set forth in sec_6532 see irm as this period has expired the service can no longer recover the erroneous refund issued to the taxpayers as a result of the erroneous abatement we agree with your determination that the assessment against the taxpayer husband violated sec_362 of the bankruptcy code we also concur with your conclusion that in the instant case the service did not have the legal authority to reverse the abatement and furthermore that the reversal did not constitute a new assessment under sec_6201 and sec_6202 nonetheless even if the service had not committed these errors the service could not collect the erroneous refund in reliance on the original previously paid assessment the form_900 tax_collection_waiver signed by the taxpayer husband does not extend the statute_of_limitations for recovery_of the erroneous refund under sec_6532 the facts do not indicate that the refund at issue was either induced by fraud or a misrepresentation of a material fact and thus that the five-year period would apply once money is erroneously refunded the government’s only recourse is to sue under sec_7405 for the recovery_of the erroneous refund or to assert a new deficiency based on a new underpayment bilzerian supra 49_f3d_340 7th cir and purcella v commissioner u s t c big_number d colo in the case of a rebate refund the service must issue a new notice_of_deficiency and assess within the 3-year period of limitations as suspended by applicable code provisions in this case sec_1034 extended the assessment_period of limitations by three years to month of year in addition sec_6503 also comes into play because of the bankruptcy stay in any case the statute_of_limitations on assessments would have run by date x so as to preclude a reassessment or supplemental assessment rebate refunds occur where the service has made a redetermination of liability which reduces the amount of the original assessment nonrebate refunds occur where the service_returns to the taxpayer an amount assessed for a reason not based on a redetermination of liability in this case the amount refunded was based on a redetermination of liability namely a determination that bankruptcy had discharged the liability as a consequence the refund was a rebate refund in order to recover a rebate refund the service must issue a notice_of_deficiency and assess within the year period of limitations for assessment in this case the period of assessment has expired accordingly the service has no recourse for recovering the erroneous refund in this case case development hazards and other considerations the service should take immediate steps to ensure that no further collection actions are taken with respect to the year tax_assessment in addition we share your concern regarding the service’s practice of routinely reversing previously posted abatements accordingly we embrace your recommendation that the internal_revenue_manual be revised to provide more specific guidance to the service centers if you have any questions concerning the above please call deborah a butler assistant chief_counsel field service by blaise m dusenberry assistant to the branch chief procedural branch field service division cc regional_counsel cc wr assistant regional_counsel tl cc wr
